UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CIRILO GOMEZ, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:10-cr-00033-WO-2)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cirilo Gomez, Jr., Appellant Pro Se.    Robert Michael Hamilton,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cirilo Gomez, Jr., appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.

We   have    reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Gomez, No. 1:10-cr-00033-WO-2 (M.D.N.C.

July 18, 2016).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument     would   not    aid   the   decisional

process.

                                                                         AFFIRMED




                                        2